Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Visible light communication display device and driving method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehara (US 2017/0229074 A1, hereinafter “Takehara”).

As to claim 1, Takehara (Fig. 14) discloses a display device, comprising a display panel (10) and a control integrated circuit (IC) (20), wherein the display panel comprises a plurality of light-emitting elements (Fig. 11 elements 21; Para. 0055), the control IC (Fig. 14 element “LED DRV”) is configured to 

As to claim 3, Takehara (Fig. 11) discloses the display device according to claim 1, wherein the display panel comprises a display region which is divided into a plurality of display sub-regions (50; Para. 0055), and the control IC is further configured to control light-emitting elements in each display sub-region to transmit the visible light data independently (Fig. 13b-13I; Para. 0059, the optical data transmission can be performed through a corresponding part of the display region independently).

As to claim 4, Takehara (Fig. 3) discloses the display device according to claim 1, wherein the display panel comprises a display region which comprises a pixel region where the plurality of light-emitting elements is located (50; Para. 0030) and a non-pixel region (55) surrounding each light-emitting element (Para. 0030), and an optical signal detector for detecting a visible light signal is arranged in the non-pixel region (Para. 0032), wherein the control IC is connected to the optical signal detector (Fig. 10; Para. 0052), and further configured to receive a detection signal generated by the optical signal detector in accordance with the detected visible light signal, and identify the detection signal (Para. 0052-0053, The effective value of the optical data is calculated and added to the gamma characteristic of the LCD. Therefore, the optical data signal is identified.).

As to claim 6, Takehara discloses the display device according to claim 1, wherein each light-emitting element is a light-emitting diode (LED), an organic light-emitting diode (OLED) or a micro LED (Para. 0026, 0030).

As to claim 7, Takehara (Fig. 15) discloses the display device according to claim 1, wherein the control IC comprises an optical signal processor (“Transmission data conversion circuit”), a timing controller (“Timing Controller”) and a data driver (“Data Driver”);
the optical signal processor is configured to input the visible light data for visible light communication to the timing controller (Para. 0039, 0064; “Ƴ characteristic selection information” is supplied to the video signal processing unit. And, the video signal processing circuit supplies the video signal to the timing controller);
the timing controller is configured to apply a first control signal to the plurality of light- emitting elements to control the plurality of light-emitting elements to be turned on at the first frequency (Fig. 4C; Para. 0037), and apply a second control signal to at least two light-emitting elements of the plurality of light-emitting elements in accordance with the visible light data to control the at least two light-emitting elements of the plurality of light-emitting elements to be turned on and off at the second frequency (Fig. 4A); and
the data driver (Fig. 15 element “DATA Driver”) is configured to input the display-related data to the plurality of light- emitting elements (Para. 0039).

As to claim 8, Takehara discloses a method for driving the display device according to claim 1, comprising controlling a plurality of light-emitting elements of a display panel to be turned on at a first frequency (Fig. 4C; Para. 0037), to display display-related data, and controlling at least two light-emitting elements of the plurality of light-emitting elements to be turned on and off at a second frequency 

As to claim 9, Takehara (Fig. 11) discloses the method according to claim 8, wherein the display panel comprises a display region which is divided into a plurality of display sub-regions (Para. 0055), and the controlling the at least two light-emitting elements of the plurality of light-emitting elements to be turned on and off at the second frequency greater than the first frequency, to transmit visible light data
comprises controlling light-emitting elements in each display sub-region to transmit the visible light data independently (Fig. 13B-13I; Para. 0058-0059, each display region can be controlled independently).

As to claim 10, Takehara (Fig. 3) the method according to claim 8, wherein the display panel comprises a display region which comprises a pixel region where the plurality of light-emitting elements is located (50; Para. 0030) and a non-pixel region (55) surrounding each light-emitting element (Para. 0030), and an optical signal detector for detecting a visible light signal is arranged in the non-pixel region (Para. 0032), wherein the method further comprises receiving a detection signal generated by the optical signal detector in accordance with the detected visible light signal, and identifying the detection signal (Para. 0052-0053, The effective value of the optical data is calculated and added to the gamma characteristic of the LCD. Therefore, the optical data signal is identified.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara as applied to claim 1 above, and further in view of Kitaoka et al. (US 2009/0002265 A1, hereinafter “Kitaoka”).

As to claim 2, Takehara does not disclose the display device according to claim 1, wherein the first frequency is (1~15) x 104Hz, and the second frequency is (1~6) x 107Hz.
However, Kitaoka teaches wherein the first frequency is (1~15) x 104Hz, and the second frequency is (1~6) x 107Hz (Para. 0057, The cutoff frequency of the LED is about 100MHz. Since Zhang teaches that the first frequency is smaller than the second frequency, it would be merely a result effective variable to drive the LEDs as needed.).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kitaoka to drive the LEDs at high frequencies in the device disclosed by Takehara. The combination would have yielded predictable results (Kitaoka; Para. 0050). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara as applied to claim 4 above, and further in view of Jun et al. (US 2011/0044695 A1, hereinafter “Jun”).

As to claim 5, Takehara does not disclose the display device according to claim 4, wherein the display panel further comprises a retaining wall arranged between the optical signal detector and at least one light-emitting element and having a height greater than or equal to that of the at least one light- emitting element.
Jun teaches (Fig. 2) wherein the display panel further comprises a retaining wall (250, the frame of the output device) arranged between the optical signal detector (240) and at least one light-emitting element (Fig. 3A; Para. 0032, 0034, the data output device 250 is a display device and interpreted to 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jun to put the optical sensor outside the display device in the device disclosed by Takehara. The combination would have merely yielded predictable results. Further, Takehara also anticipates different locations for the optical sensor (Takehara; Para. 0032). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara as applied to claim 8 above, and further in view of Lee et al. (US 2018/0145116 A1, hereinafter “Lee”).

As to claim 11, Takehara (Fig. 5) a display device (10), comprising a processor (“Video Signal Processing circuit”). 
Takehara does not explicitly disclose a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the method according to claim 8.
However, Lee (Fig. 2A) teaches a memory (130), and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the method according to claim 8 (Para. 0058).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to include a memory in the device disclosed by Takehara. The motivation would have been to store a computer program (Lee; Para. 0149-0151). 

As to claim 12, Takehara does not explicitly disclose a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the steps of the method according to claim 8. 
However, Lee teaches a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the steps of the method according to claim 8 (Para. 0150-0151).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to include a non-transitory computer-readable storage medium storage in the device disclosed by Takehara. The motivation would have been to store a computer program (Lee; Para. 0149-0151). 


Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Yin (US 2017/0155447 A1) discloses a visible light communication system using a high speed PWM (Fig. 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625